                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

VICTOR E. SCHMITT, on behalf of
themselves and all others similarly situated;
and CHERYL SCHMITT, on behalf of                                8:21CV11
themselves and all others similarly situated;

                     Plaintiffs,                                ORDER

       vs.

RAUSCH, STURM, ISRAEL, ENERSON &
HORNIK, LLP, WILLIAM C. STURM,
SCOTT M. ISRAEL, GREGORY W.
ENERSON, ROBERT HORNIK, JULIE A.
RAUSCH, PAUL THIELHELM, and
DISCOVER BANK,

                     Defendants.


      This matter comes before the Court on the Plaintiff’s Motion to Dismiss Defendants

William C. Sturm and Scott M. Israel (Filing No. 27). Just cause for the Motion being

demonstrated, the Court finds that Plaintiff’s Motion to Dismiss Defendants William C.

Sturm and Scott M. Israel should be granted.

      IT IS THEREFORE ORDERED that William C. Sturm and Scott M. Israel be

dismissed from the above captioned matter without prejudice.



      Dated this 8th day of June, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
